Exhibit 10.1


RESOLUTION OF THE SHAREHOLDERS


OF


PERKINS OIL & GAS INC.




The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this February 3rd, 2017;


WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;


NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:


SONNY ARANDIA


The Above qualified person has been nominated, and has accepted their position
as DIRECTOR of the Company.


Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.


 
Dated:  February 3rd, 2017






/s/ Steven
Wang                                                                            
Steven Wang,
on behalf of Regale Consultants Ltd., Majority Shareholders
 